Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 20, 2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/20/2022 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of the Claim
Claims 1-6 and 12-14 were previously pending and subject to a final office action mailed on October 20, 2021. Claim 1 is amended, claims 2-6 and 12-14 are left as previously presented, and claims 20 is newly added. Claims 1-6 and 12-14 are currently allowed. 

Response to Arguments 
Applicant arguments, see Remarks, filed January 20, 2022 with respect to the 101 rejection has been fully considered.  The 35 USC 101 of claims 1-6, and 12-14 has been withdrawn in view of the examiner amendments below.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Peter Law on January 31, 2022.
The application has been amended as follows: 
1.	(Currently Amended) A system for delivering an item comprising:
a route database storing a route comprising a plurality of delivery points;
a mobile computing device assigned to a carrier delivering delivery items along the route wherein the carrier is a delivery resource, the mobile device configured to:
detect the location of the carrier along the route; and
scan a physical item to generate scan information;
a geo-coordinate database configured to store geo-spatial coordinates of the plurality of delivery points and an indication of a degree of uncertainty about the delivery point’s geo-spatial coordinates;

automatically transmit to the mobile computing device a prompt requesting the carrier of the mobile device scan the physical item at one of the plurality of delivery points when the location of the mobile delivery device is detected in proximity to a delivery location for which there is a threshold degree of uncertainty about the delivery location’s geo-spatial coordinates 
to receive scan information based on the scan of the physical item at the one of the plurality of delivery points;
the mobile computing device further configured to:
receive from the confidence source data handler the prompt to request that the user of the mobile device scan the physical item;
convey, to the carrier of the mobile device, the prompt; and
generate scan information based on a scan performed in response to the prompt to request that the user of the mobile device scan the physical item.
2.	(Previously Presented) The system of claim 1, wherein the geo-coordinate database records the geographic position of the mobile computing device relative to the delivery point.
3.	(Previously Presented) The system of claim 2, wherein the confidence source data handler is configured to prompt the mobile computing device based on the geographic position of the mobile computing device.

5.	(Previously Presented) The system of claim 4, wherein the scan information received by the confidence source data handler includes a set of geo-coordinates corresponding to the location where the scan of the physical item occurred.
6.	(Previously Presented) The system of claim 4, wherein the geo-coordinate database is configured to update the geo-coordinates stored for a delivery location based on the set of geo-coordinates corresponding to the location where the scan of the physical item occurred.
7-11 (Cancelled)
12.	(Currently Amended) A method for delivering an item comprising:
storing, in a route database, a route comprising a plurality of delivery points; 
generating, with a mobile computing device assigned to a carrier delivering delivery items along the route wherein the carrier is a delivery resource, scan information associated with the scan of a physical item at one or more delivery points; 
storing, in a geo-coordinate database, a record associated with a delivery location which indicates a degree of uncertainty about the delivery location’s geo-spatial coordinates;
detecting, in the mobile delivery device, the location of the carrier along a route; 
determining, in a confidence source data handler, delivery points along the route;
by automatically sending instructions to the mobile delivery device when the location of the mobile delivery device is detected in proximity to a delivery location for which there is a threshold degree of uncertainty about the delivery location’s geo-spatial coordinates; and 
generating scan information based on a scan performed in response to prompting the mobile computing device.
13.	(Previously Presented) The method of claim 12, further comprising recording, with the geo-coordinate database, the geographic position of the mobile computing device relative to the delivery point.
14.	(Previously Presented) The method of claim 12, further comprising prompting the mobile computing device based at least in part on the geographic position of the mobile computing device.
15-20 (Cancelled)

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art includes Mishra (U.S. Patent No. 9,743,239), Heinla (U.S. Patent Application Publication No. 2019/0287051) and Jones (U.S. Patent Application Publication No. 2003/0195696) as indicated in the October 20, 2021 final office action pages 3-8. 

The prior art of record do not teach neither singly nor in combination teach the claimed limitations as recited below in claim 1-6 and 12-14.
“detecting, in the mobile delivery device, the location of the carrier along a route; 
determining, in a confidence source data handler, delivery points along the route;
prompting the mobile computing device to request that the carrier of the mobile computing device scan the physical item based at least in part on receiving a request from the confidence source data handler by automatically sending instructions to the mobile delivery device when the location of the mobile delivery device is detected in proximity to a delivery location for which there is a threshold degree of uncertainty about the delivery location’s geo-spatial coordinates;”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEINA ELCHANTI whose telephone number is (313)446-6561. The examiner can normally be reached M-F 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on 571-272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZEINA ELCHANTI/Examiner, Art Unit 3628